IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  May 23, 2008
                                No. 06-60214
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

A H M ZUBAIR

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A78 883 318


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      A. H. M. Zubair petitions this court for review of the decision of the Board
of Immigration Appeals (BIA) denying him asylum, withholding of removal, and
relief under the Convention Against Torture (CAT). We do not have jurisdiction
to review the discretionary determination of the Immigration Judge (IJ) and the
BIA that Zubair’s asylum application was untimely. See 8 U.S.C. § 1158(a)(3).
The petition for review in thus dismissed as to the claims concerning asylum.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-60214

      Additionally, Zubair, who is represented by counsel, does not challenge the
IJ’s and BIA’s conclusion that he is not eligible for withholding of removal or
relief under CAT. Thus, these issues are deemed abandoned. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Calderon-Ontiveros v. INS, 809
F.2d 1050, 1052 (5th Cir. 1986).
      Accordingly, Zubair’s petition for review is DISMISSED IN PART and
DENIED IN PART. Zubair’s motion to stay removal is DENIED.




                                        2